Case: 19-60553     Document: 00515887942          Page: 1    Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      June 4, 2021
                                   No. 19-60553
                                                                    Lyle W. Cayce
                                                                         Clerk

   Melvin Alexis Cortez-Ramirez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 773 085


   Before Owen, Chief Judge, Jolly, and Dennis, Circuit Judges.
   Per Curiam:*
          Petitioner Melvin Cortez-Ramirez entered the United States illegally
   in 2014. After he was charged with being subject to removal, he filed an
   application for asylum, a petition for withholding of removal, and an
   application for protection under the United Nations Convention Against
   Torture. All of these requests for relief were denied, first by United States


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60553     Document: 00515887942           Page: 2    Date Filed: 06/04/2021




                                    No. 19-60553


   Customs and Immigration Services, then by an Immigration Judge, and
   finally by the Board of Immigration Appeals. Cortez-Ramirez petitions this
   court for review. We deny the petition.
                                         I.
          Petitioner Melvin Cortez-Ramirez (“Petitioner” or “Cortez-
   Ramirez”) is a citizen of El Salvador. On May 25, 2014, Cortez-Ramirez
   illegally entered Texas without having been admitted or paroled. Agents of
   the Department of Homeland Security subsequently served Cortez-Ramirez
   with a notice to appear before an Immigration Judge (“IJ”). He was charged
   with being subject to removal, as an alien unlawfully present, under 8 U.S.C.
   § 1182(a)(6)(A)(i).
          Petitioner filed an application for asylum, a petition for withholding of
   removal, and an application for protection under the United Nations
   Convention Against Torture (“CAT”). As the basis of these requests,
   Petitioner claims that he was and reasonably fears that he would again be
   subjected to persecution in El Salvador because of his religious beliefs, his
   political opposition to criminal gangs, and his membership in his family and
   in the social group “Salvadoran Evangelical Young Males Who Oppose
   Criminal Activity for Moral and Religious Reasons.”
          United States Customs and Immigration Services (“USCIS”) denied
   all of Petitioner’s requests for relief. A hearing was then held before an
   Immigration Judge, who likewise denied Petitioner’s requests for relief and
   ordered him removed to El Salvador. Petitioner appealed this decision to the
   Board of Immigration Appeals (“BIA” or “Board”). The Board dismissed
   Petitioner’s appeal. This petition for review followed.




                                          2
Case: 19-60553        Document: 00515887942          Page: 3     Date Filed: 06/04/2021




                                      No. 19-60553


                                          II.
          We review questions of law de novo. Miresles-Zuniga v. Holder, 743
   F.3d 110, 112 (5th Cir. 2014). The BIA’s interpretation of immigration
   statutes is entitled to deference according to the rubric set forth in Chevron
   U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).
   Garcia-Carias v. Holder, 697 F.3d 257, 263 (5th Cir. 2012). Factual findings
   of the Board are reviewed under the substantial evidence standard. Such
   findings are accepted as true if they are based upon record evidence and are
   “substantially reasonable.” Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350
   (5th Cir. 2002).
                                         III.
          Petitioner applied for asylum pursuant to 8 U.S.C. § 1158, which
   provides that “[t]he Secretary of Homeland Security or the Attorney General
   may grant asylum to an alien . . . if the Secretary of Homeland Security or the
   Attorney General determines that such alien is a refugee within the meaning
   of section 1101(a)(42)(A) of this title.” That provision defines “refugee” as
   follows:
          any person who is outside any country of such person’s
          nationality or, in the case of a person having no nationality, is
          outside any country in which such person last habitually
          resided, and who is unable or unwilling to return to, and is
          unable or unwilling to avail himself or herself of the protection
          of, that country because of persecution or a well-founded fear
          of persecution on account of race, religion, nationality,
          membership in a particular social group, or political opinion . . . .
   8 U.S.C. § 1101(a)(42)(A) (emphasis added).
          Cortez-Ramirez argues that El Salvador’s criminal gangs targeted him
   because of his religion (evangelical Christianity), an imputed political opinion
   (opposition to criminal gangs), and his membership in two particular social




                                           3
Case: 19-60553      Document: 00515887942           Page: 4   Date Filed: 06/04/2021




                                     No. 19-60553


   groups (his nuclear family and “Salvadoran Evangelical Young Males Who
   Oppose Criminal Activity for Moral and Religious Reasons”). The IJ noted
   that the imputed political opinion proffered by Cortez-Ramirez, i.e., that
   “gang members should not have the utmost authority in Salvadoran
   society,” was merely the sort of generalized opposition to crime normally
   held by law-abiding citizens. The IJ, relying on prior decisions of the BIA,
   also found that “Salvadoran Evangelical Young Males Who Oppose Criminal
   Activity for Moral and Religious Reasons” was not a cognizable particular
   social group (“PSG”) within the meaning of 8 U.S.C. § 1101(a)(42)(A).
          The IJ also found that the various harms and misfortunes suffered by
   Cortez-Ramirez in El Salvador appeared to be isolated incidents of
   criminality perpetrated by different individuals or groups over a number of
   years and concluded that they did not rise to the level of “persecution,”
   which the BIA has interpreted to mean “harm or suffering [that is] inflicted
   upon an individual in order to punish him for possessing a belief or
   characteristic a persecutor seeks to overcome. The word does not embrace
   harm arising out of civil strife or anarchy.” Matter of Acosta, 19 I. & N. Dec.
   211, 223 (BIA 1985).
          The biggest problem with Cortez-Ramirez’s argument, however, as
   both the IJ and the BIA found, was that he could not establish a sufficient
   nexus between the past harms he allegedly suffered or the persecution he
   allegedly fears and any protected ground. What constitutes a sufficient nexus
   is set forth at 8 U.S.C. § 1158(b)(1)(B)(i): “[T]he applicant must establish
   that race, religion, nationality, membership in a particular social group, or
   political opinion was or will be at least one central reason for persecuting the
   applicant.” (emphasis added). We have adopted the BIA’s interpretation of
   this provision that “although a statutorily protected ground need not be the
   only reason for harm, it cannot be incidental, tangential, superficial, or




                                          4
Case: 19-60553     Document: 00515887942           Page: 5   Date Filed: 06/04/2021




                                    No. 19-60553


   subordinate to another reason for harm.” Shaikh v. Holder, 588 F.3d 861, 864
   (5th Cir. 2009) (cleaned up).
          Here are the alleged incidents of persecution to which Petitioner
   testified, along with any evidence of nexus to a protected ground:
          1.     The first alleged incident is the killing of Petitioner’s
                 cousin Dennis by the Mara 18 gang. Petitioner stated
                 that the gang killed him because he was a member of
                 another evangelical church, but, when asked why he
                 thought that, stated that “[w]ell, they had attempted to
                 recruit him into the gang, and he was now a member of
                 the church.” Petitioner does not allege that Dennis was
                 targeted because he belonged to Petitioner’s family.
          2.      Petitioner was allegedly beaten at a bus stop. He
                 testified that three supposed gang members approached
                 Petitioner and asked if he was in a gang. Petitioner
                 responded that he was a member of a church. The three
                 supposed gang members then allegedly proceeded to
                 beat and rob Petitioner.
          3.     Petitioner alleges that his cousin Oscar was killed in
                 retaliation for leaving the Mara 18 gang.
          4.     Petitioner testified that he and his brother were attacked
                 and beaten while they were walking home from shop
                 class. Petitioner speculates that the assailants were
                 members of a gang that had a rivalry with the Mara 18
                 and did not want them in their neighborhood.
          5.     Petitioner testified that he was beaten and threatened by
                 classmates after transferring to a new school. By
                 Petitioner’s own account, this aggression was provoked
                 by his refusal to join the MS-13 gang. He testified that,
                 when the other students would ask him to join their
                 gang, he would respond, “I can’t. My religion and my
                 beliefs don’t allow it.” The gang members would
                 supposedly respond by physically attacking Petitioner




                                         5
Case: 19-60553       Document: 00515887942              Page: 6   Date Filed: 06/04/2021




                                      No. 19-60553


                  and threatening him. This is similar to incident #2 in
                  that it is difficult to completely disentangle whether the
                  attacks were provoked by Petitioner’s refusal to join the
                  gang or by his comments about his religious beliefs.
          6.      Petitioner testified that, while traveling with his mother
                  on a bus, two gang members forced them off the bus and
                  proceeded to beat Petitioner. When his mother
                  attempted to intervene, the men told her that they did
                  not want any problems with her. Petitioner testified,
                  “[t]hey were after me, not my mother.” As the IJ
                  noted, this actually supports the conclusion that the
                  attack was not motivated by animus toward Petitioner’s
                  family.
          7.      Petitioner testified that a female friend and fellow
                  Christian testified in church that gang members tore the
                  earrings out of her ears while she was traveling on a bus.
                  This exchange then occurred between Petitioner and
                  the IJ:
                         IJ: It sounds like she wasn’t particularly targeted.
                         It sounds like they got on the bus to rob the bus,
                         and she was one of the victims on the bus.
                         Cortez-Ramirez: Exactly.
          The only testimony supporting any degree of nexus between a harm
   alleged to have been perpetrated against Petitioner and a protected ground is
   in connection with incidents #2 and #5. Petitioner testified, with respect to
   both incidents, that he had made a comment about his religious beliefs before
   being attacked by gang members. While it is possible that these allusions to
   his religious beliefs were what provoked the gang members in both or one
   incident, we find the more likely provocation to have been Petitioner’s lack
   of gang affiliation or his refusal to join a gang.
          We review the BIA’s determination that Petitioner did not establish
   that a protected ground was “at least one central reason” for his alleged past




                                            6
Case: 19-60553       Document: 00515887942             Page: 7      Date Filed: 06/04/2021




                                        No. 19-60553


   persecution or allegedly feared future persecution under the substantial
   evidence standard. Here the BIA’s determination was reasonable and based
   upon the evidence in the record. Only Petitioner’s testimony, in connection
   with alleged incidents #2 and #5, regarding the statements he made to gang
   members about his religious beliefs could possibly support the conclusion
   that he was targeted because of his religion, and there are more plausible
   interpretations of those alleged incidents. There is nothing in the record to
   support a nexus between any of the alleged instances of violence and any
   other protected ground. Because one could reasonably conclude that these
   alleged instances of violence were unrelated, or only tangentially related, to
   Petitioner’s religion or any other protected ground, the BIA’s finding that
   Cortez-Ramirez failed to establish sufficient nexus is supported by
   substantial evidence. 1 The BIA thus did not err in finding that Cortez-
   Ramirez failed to establish eligibility for asylum under 8 U.S.C. § 1158.
                                            IV.
          The standard for establishing entitlement to mandatory withholding
   of removal under 8 U.S.C. § 1231(b)(3)(A) is higher than the standard for
   establishing eligibility for discretionary asylum relief. The “well-founded
   fear” standard, from the asylum context, can be satisfied by a finding that
   there exists a ten-percent likelihood of future persecution. INS v. Cardoza-
   Fonseca, 480 U.S. 421, 440 (1987). By contrast, to establish entitlement to
   mandatory withholding of removal, an applicant must prove that there is a
   greater than fifty-percent chance that his life or freedom would be threatened
   on account of a protected ground if he were removed.                        8 U.S.C.


          1
            The BIA did not find it necessary to address whether Petitioner’s proposed PSGs
   were cognizable because it affirmed the IJ purely on the basis of insufficient nexus. We
   affirm on the same basis and likewise decline to address whether the proposed PSGs are
   cognizable.




                                              7
Case: 19-60553      Document: 00515887942           Page: 8    Date Filed: 06/04/2021




                                     No. 19-60553


   § 1231(b)(3)(A); INS v. Stevic, 467 U.S. 407, 429–30 (1984). Petitioner
   accepts this fact but contends that, while he must establish a higher likelihood
   of persecution in the withholding context, the standard for establishing
   sufficient nexus is lower.
          In support of this argument, Petitioner cites the out-of-circuit case of
   Barajas-Romero v. Lynch, 846 F.3d 351, 359 (9th Cir. 2017) (holding that, in
   the withholding context, a protected ground need only be “a reason” why an
   applicant’s life or liberty would be threatened rather than “one central
   reason,” as in the asylum context). Petitioner also filed a Rule 28(j) letter
   bringing to the court’s attention the recently decided case of Guzman-
   Vazquez v. Barr, 959 F.3d 253, 271–72 (6th Cir. 2020), in which the Sixth
   Circuit concurred with the Ninth Circuit’s reasoning and interpretation in
   Barajas-Romero. This circuit, however, has already adopted the contrary
   “one central reason” interpretation. Shaikh, 588 F.3d at 864. Therefore,
   under binding Fifth Circuit precedent, the same standard for establishing
   sufficient nexus applies to applications for asylum and applications for
   mandatory withholding of removal. The BIA thus did not abuse its discretion
   when it found that Petitioner necessarily could not establish entitlement to
   mandatory withholding of removal given that he could not meet the lower
   standard applicable to claims of eligibility for asylum.
                                         V.
          To establish entitlement to protection under the CAT, an applicant
   must prove “that it is more likely than not that he or she would be tortured if
   removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2).
   “Torture,” within the meaning of the CAT, includes only severe pain or
   suffering that is inflicted “by or at the instigation of or with the consent or
   acquiescence of a public official acting in an official capacity or other person
   acting in an official capacity.” 8 C.F.R. § 208.18(a)(1).




                                          8
Case: 19-60553      Document: 00515887942           Page: 9   Date Filed: 06/04/2021




                                     No. 19-60553


          The BIA found that Petitioner had suffered no past harm rising to the
   level of torture and that he had failed to establish that he would more likely
   than not be tortured if removed to El Salvador. The BIA commented that
   “[Petitioner] merely assumes that all Salvadoran authorities are corrupt and
   would not protect him if gang members tried to torture him.” Petitioner
   testified that alleged incidents #1–3 were reported to the police and that they
   took no action. This is the only evidence to support Petitioner’s contention
   that, if he is tortured by gangs upon removal to El Salvador, a mere possibility
   the likelihood of which is unknown, Salvadoran authorities will acquiesce or
   remain willfully blind. This modicum of evidence is insufficient to meet
   Petitioner’s burden. See Matter of J-F-F-, 23 I. & N. Dec. 912, 917 (A.G.
   2006) (“If the evidence is inconclusive, the applicant has failed to carry his
   burden.”). The determination of the BIA that Petitioner failed to establish
   entitlement to relief under the CAT was reasonable and based upon the
   evidence in the record.
                                        VI.
          Cortez-Ramirez professes to be a devout Christian. We have no
   reason to doubt him. He testified that he and his family suffered a great deal
   at the hands of criminal gangs in his native El Salvador. We have no reason
   to doubt this either. These two things, however, appear unrelated. We see
   little evidence that the gangs that allegedly harassed Cortez-Ramirez were
   motivated to do so by his religion or any other protected ground. Certainly,
   we do not find evidence sufficient to overturn the decision of the Board.
          The petition for review is DENIED.




                                          9